       Case 1-19-45522-ast            Doc 89       Filed 07/01/20           Entered 07/01/20 13:43:50




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
------------------------------------------------------------------------x
In Re:
                                                                                Case No. 1-19-45522-cec
Cecil Haynes,
                                                                                Chapter 11
                                             Debtor.
------------------------------------------------------------------------x

  RESPONSE AND OBJECTION TO DEBTOR’S MOTION TO AUTHORIZE/DIRECT
            TO APPROVE AMENDED PLAN AND DISCLOSURES

        I, Solomon A. Frager, Esq. an attorney duly admitted to the practice of law in the Eastern

District of New York, am an associate of the law firm Dorf & Nelson, LLP, attorneys for the

Creditor, U.S. BANK NATIONAL ASSOCIATION, AS TRUSTEE FOR THE C-BASS

MORTGAGE LOAN ASSET-BACKED CERTIFICATES, SERIES 2007-MX1 (“U.S. Bank”)

and respectfully object to Debtor’s Motion to Authorize/Direct to approve amended plan and

disclosures (Dk. No. 84).

        1.       U.S. Bank is the current owner and holder of a mortgage encumbering real

property located at: 846 Clarkson Avenue, Brooklyn, New York 11203-2228 (the “Subject

Property”), owned by the Cecil Haynes (the “Debtor”) in fee simple, as well as the underlying

promissory Note dated September 13, 2006 secured thereby (the “Note”).                       The Note was

originally executed by the Debtor in favor of JPMorgan Chase Bank, N.A. (“JPMorgan”) in the

amount of $332,750.00 dated September 13, 2006. A true and correct copy of the Note as

provided to me by my client is attached hereto, as Exhibit “A”.

        2.       In order to collateralize the aforementioned obligation as memorialized in the

Note, the Debtor, on the same day, secure executed, acknowledged and delivered a Mortgage in

favor of JPMorgan in the original principal amount of $325,750.00 encumbering the Subject

Property, which was duly recorded on December 27, 2006 in the Office of the City Register of
      Case 1-19-45522-ast       Doc 89        Filed 07/01/20   Entered 07/01/20 13:43:50




the City of New York at CRFN: 2006000704821 (the “Mortgage”). A true and correct copy of

the Mortgage as recorded in the land records is attached hereto, as Exhibit “B”.

       3.      Subsequently, JPMorgan duly transferred and assigned the Note and Mortgage to

U.S. Bank via purchase and delivery of the original Note and the execution of an Assignment of

Mortgage dated December 11, 2009 and duly recorded on February 9, 2010 in the Office of the

City Register of the City of New York at CRFN:             2010000046910 (the “Assignment of

Mortgage”). A true and correct copy of the Assignment of Mortgage as recorded in the land

records is attached hereto, as Exhibit “C”.

       4.      According to my review of the records, as provided by U.S. Bank, the Debtor

defaulted under the terms of the Note and Mortgage by failing to make the payments due and

owing on August 1, 2010, and all payments thereafter. U.S. Bank then exercised its right to

accelerate the entire principal amount due and owing, together with accrued interest, unpaid late

charges, advances made by U.S. Bank, and costs and fees.

       5.      Thereafter, a foreclosure action was then commenced in the State of New York

upon the filing of a Notice of Pendency, Summons, and Complaint in the Kings County Clerk’s

Office on or about April 3, 2013 by U.S. Bank for which the Debtor is named as a defendant,

entitled, U.S. Bank National Association, as Trustee for the C-Bass Mortgage Loan Asset-

Backed Certificates, Series 2007-MX1 v. Cecil Haynes, et al., bearing Index No.: 6018/2013

(the “Related Foreclosure Action”).      True and correct copies of the Notice of Pendency,

Summons and Complaint in the Related Foreclosure Action are attached hereto, as Exhibit “D”.

       6.      On or about November 21, 2017, U.S. Bank filed a motion for a Judgment of

Foreclosure and Sale in the Related Foreclosure Action which was granted on May 17, 2018. A
           Case 1-19-45522-ast        Doc 89     Filed 07/01/20     Entered 07/01/20 13:43:50




     true and correct copy of the Judgement of Foreclosure and Sale issued by the Court in the

     Related Foreclosure Action is attached hereto, as Exhibit “E”.

            7.       For the reasons that follow, the debtor’s disclosures and amended plan should not

     be confirmed.

                  DEBTOR’S MOTION SHOULD BE DENIED IN ITS ENTIRETY

I.      THE DEBTOR’S FIRST ALTERNATIVE PLAN SHOULD NOT BE CONFIRMED

            8.       The debtor’s first alternative plan should not be confirmed. At the outset, it is

     unclear to the secured creditor the exact time frame that the first alternative plan calls for. For

     example, the debtor proposes to submit a $250,000.00 lump sum within five (5) days of plan

     confirmation. Then an additional $20,000 within sixty (60) days of plan confirmation.

            9.       At this point, the details become confusing. After the initial sixty (60) days, the

     Debtor proposes to pay the sum of $3,002.00 until a total of $20,000.00 is paid to the secured

     creditor. However, it is unclear whether this figure is the same $20,000.00 sum to be paid within

     sixty (60) days or an additional $20,000.00 to be paid over an additional six (6) months.

            10.      Thereafter, the debtor proposes to pay the secured creditor a monthly total of

     $3,502.00, for an additional twelve (12) months. Confusingly and contradictory, the debtor

     ultimately suggests that if a refinance is not implemented within ten (10) months – the first

     alternative will be abandoned.

            11.      The plan is entirely unclear, because the debtor proposes to pay the secured

     creditor for almost twenty (20) months, but also seeks to abandon the plan after ten (10) months.

     Accordingly, for its ambiguity alone, the debtor’s plan should not be confirmed.
       Case 1-19-45522-ast       Doc 89      Filed 07/01/20     Entered 07/01/20 13:43:50




        12.    In any event, the secured creditor also objects to the implementation of debtor’s

plan. The debtor has been afforded the better part of two years to find financing for the subject

property, but has been unable to do so.

        13.    Moreover, the vast majority of this opportunity was BEFORE the global

pandemic. With the current global landscape, lenders are much less willing to provide financing,

especially to debtors with credit risk. Thus, it is extremely unlikely that the debtor will be able to

seek refinancing.

        14.    Thus, the secured creditor objects to being forced to permit additional time

periods for the debtor to refinance the property and delay recovery of monies owed.

        15.    However, if the court determines to permit the debtor’s first alternative plan - at a

minimum, in addition to the aforesaid payments, the debtor should be required to pay all

outstanding property taxes and water bills and continue to keep property taxes and insurances

current through the time period proposed above.

        16.    Moreover, since the loan is matured during the plan period, the secured creditor

should be entitled to additional interest on the claim amount during the extended period in which

debtor seeks to find financing (beyond the maturity date).

 II.    THE DEBTOR’S SECOND ALTERNATIVE PLAN SHOULD NOT CONFIRMED

        17.    The secured creditor objects to the second alternative plan for two reasons.

        18.    Again, to reiterate the sentiment from above, the debtor has been afforded the

opportunity to sell the property for the past two years and has either not done so or been unable

to do so.

        19.    Further, the debtor’s plan to sell the property and satisfy the secured creditors in

full is indefinite in duration. In other words, the debtor does not provide a time limit for his
      Case 1-19-45522-ast          Doc 89     Filed 07/01/20    Entered 07/01/20 13:43:50




ability to sell the property and pay off his debts. For example, it is unclear if the secured creditor

is expected to wait the duration of the plan length (which isn’t even specified in the plan itself)

for the property to be sold.

        20.     It is severely prejudicial to force the secured creditor to wait an unspecific

duration for the debtor to sell the property. Especially because there is no guarantee the debtor

will receive a price sufficient to satisfy his debts.

        21.     For these reasons, the secured creditor vehemently objects to the second

alternative plan.

        22.     In the event the debtor is permitted an additional opportunity to sell the property,

the secured creditor should be compensated and the debtor should be required to keep any and all

taxes current during the selling period.

        WHEREFORE, U.S. Bank, as a secured creditor respectfully requests, that this Court

deny the motion to authorize/direct to approve amended plan and disclosures, along with any

such other and further relief as this Court may deem just and proper.

Dated: Rye, New York
       July 1, 2020



                                                        ____________________________________
                                                        Solomon A. Frager
